Order filed, March 16, 2020.




                                        In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-20-00156-CR
                                  ____________

                 EX PARTE DAVID MARK TEMPLE, Appellant

                                          V.

                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 178th District Court
                               Harris County, Texas
                          Trial Court Cause No. 1662171


                                       ORDER

         The reporter’s record in this case was originally due February 20, 2020. See
Tex. R. App. P. 35.1. On February 27, 2020, this court ordered the court reporter
to file the record within 10 days. The record has not been filed with the court.
Because the reporter’s record has not been filed timely, we issue the following
order.
      We order Gail Rolen, the court reporter, to file the record in this appeal
within 10 days of the date of this order.         No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Gail Rolen does not timely file the record as ordered, we
may issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM


Panel Consists of Justices Bourliot, Hassan and Poissant.